Bigelow, C. J.
On familiar and well settled principles, the conveyance by the owner of the premises occupied by the defendant terminated the tenancy at will, and the latter thereby became tenant by sufferance only. At common law, such tenant would not be liable to the new owner for rent of the prem ises after such conveyance, without attornment or a new contract for the payment thereof. But such liability is expressly created by Gen. Sts. c. 90, §§ 25, 26. We see no reason why *261these provisions are not applicable to cases like the one at bar The statute creates the privity and gives the cause of action.

Judgment for the plaintiff.